                                                                                                   Res~tF orm il
 1                                   UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA
 3   John Mulquin, Individually and on               )
     Behalf of All Others Similarly Situated,        ) Case No: 18-cv-06607
 4                                                   )
                                   P1aintiff(s),     )    APPLICATION FOR
 5                                                   )    ADMISSION OF ATTORNEY
            v.                                       )    PRO HAC VICE
 6   Nektar Therapeutics, Howard W.                  ))   (CIVIL LOCAL RULE 11-3)
     Robin, and Gil M. Labrucherie,
 7
     _____________________________))
                                 Defendant(s).
 8
          I, J. Alexander Hood II                   an active member in good standing of the bar of
 9
      Southern District of NY         hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: PLAINTIFF, JOHN MULQUIN                      in the
      above-entitled action. My local co-counsel in this case is Jennifer Pafiti                         an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13    600 Third A venue, 20th Floor                        468 North Camden Drive
      New York, NY 10016                                   Beverly Hills, CA 90210
14
       MY TELEPHONE# OF RECORD:                            LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (212) 661-1100                                       (818) 532-6449
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    ialieberman{a}pomlaw .com                            jpafiti{a}pomlaw .com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: JA4625
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 11/02/18                                               J. Alexander Hood II
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of J. Alexander Hood II                       is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 11/19/2018
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                 C!ct(>kr 2012
                             cSiale ofXeOJ Yor~
                                               '
             cSupreme Gourl, 7/ppeflale 7Jivision
                    7hirdf/urhciai7Jepar/menl


      9,' !J(o6'eri7J.   2/(ay6'erger, Gler£ ofi.lle 7/ppeffale 7Jivision ofi.lle
Oupreme Gourl ojlile Olale ojXew Yor.£, 7.£ird/}udicia/7Jeparlmenl,                 do
herebj cerlify lila!



                   Yoseph [7//exander Jfood

ilauing laben andsubscribedfile Gonslilaliona/Oai./1 ofOJlice as prescribedby
law, was duly licensedandadmilledIa praclice by lilis Go uri as an :7/florney
and Counselor af /Jaw in allcourfs offile dlale ofXew Yor.b on file 29/h day of
!JJ(a.rch, 2012, is currently in goodslanding andis registeredwilil file
:7/d'minislraliue Office oftile Courts as reruiredby seclion four ilundred'sixly~
ei!Jill~a of/he ?Judiciary /Jaw.


                            9n ?Vi/ness ?V.Ilereof, g have hereunlo sel my hand
                                anda/fl:xedlhe Oeafofsaid Go uri, allhe
                                Oily oj7ff!Jany, /his 1Sih day of?lu!lusl, 201&.




                                                     Gfer£
CSDNY (05/2010) Certificate of Good Standing




                               United States District Court
                                                     Southern District of New York

                                                                                                       Certificate of
                                                                                                       Good Standing

    I, Ruby J. Krajick, Clerk of this Court, certify that




    --------~J~O=S=E~PH~A=L=E=X~A~N=D=E=R~H~O~O~D~II_______ ,Bar# ____~J~A~4=62=5~----


                                                                          was duly admitted to practice in this Court on


     ----~A.....,U~G....,U=S......,T,__1....,3=,_,_2_,._0.....,15~--- ,   and is in good standing as a member of the Bar of this
     Court.




                          500 Pearl Street
     Dated at New York, New York                                                 on ________          JUlY 17,2018




                              Ruby J. Kraj ick                                    by----
                                Clerk
